Exhibit 10.1

 

NEOSE THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Neos Therapeutics, Inc. (the “Company”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service.  This policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal monthly
installments. If an Eligible Director joins the Board or a committee of the
Board at a time other than effective as of the first day of a month, each annual
retainer set forth below will be pro-rated based on days served in the
applicable fiscal year, with the pro-rated amount paid for the first month in
which the Eligible Director provides the service, and regular full monthly
payments thereafter. All annual cash fees are vested upon payment.

 

1.                                      Annual Board Service Retainer:

 

a.                                      All Eligible Directors: $35,000

b.                                      Chairman of the Board Service Retainer
(in addition to Eligible Director Service Retainer): $25,000

 

2.                                      Annual Committee Member Service
Retainer:

 

a.                                      Member of the Audit Committee: $7,500

b.                                      Member of the Compensation Committee:
$5,000

c.                                       Member of the Nominating and Corporate
Governance Committee: $3,750

 

3.                                      Annual Committee Chair Service Retainer
(in lieu of Committee Member Service Retainer):

 

a.                                      Chairman of the Audit Committee: $15,000

b.                                      Chairman of the Compensation Committee:
$10,000

c.                                       Chairman of the Nominating and
Corporate Governance Committee: $10,000

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Neos
Therapeutics, Inc. 2015 Stock Option and Incentive Plan (the “Plan”). All stock
options granted under this policy will be nonstatutory stock options, with an
exercise price per share equal to not less than 100 percent of the Fair Market
Value (as defined in the Plan) on the date of grant, and a term of ten years
from the date of grant (subject to earlier termination in connection with a
termination of service by the Eligible Director).

 

1

--------------------------------------------------------------------------------



 

1.                                      Initial Grant: On the date of an
Eligible Director’s initial election or appointment to the Board (or, if such
date of election or appointment is not a market trading day, the first market
trading day thereafter), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option for 12,500 shares.  The shares subject to each stock
option will vest in a series of eight (8) equal quarterly installments
commencing on the date that is three months after the date of grant, such that
the option will be fully vested on the second anniversary of the date of grant,
subject to the Eligible Director’s continuous service through each such vesting
date.

 

2.                                      Annual Grant: On the date of each annual
stockholder meeting of the Company, each Eligible Director who continues to
serve as a non-employee member of the Board immediately therefore will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted a stock option to purchase such number of shares of common
stock equal to $38,000 in fair value on the grant date using a Black-Scholes
option pricing model.  The resulting shares subject to the stock option will
vest quarterly over one year from the grant date, subject to the Eligible
Director’s continuous service through each such vesting date.

 

June 13, 2019

 

2

--------------------------------------------------------------------------------